t c memo united_states tax_court eugene mcclelland and ione mcclelland petitioners v commissioner of internal revenue respondent docket nos filed date paul v sween for petitioner eugene mcclelland william a vincent for petitioner ione mcclelland blaine holiday for respondent memorandum findings_of_fact and opinion goeke judge by separate notices of deficiency respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for the tax_year and dollar_figure for the tax_year petitioners timely petitioned the court for redetermination of respondent’s determinations in both notices and the cases were consolidated in a stipulation of settlement the parties agreed to deficiencies of dollar_figure for and zero for the sole remaining issue in this case is whether petitioner ione mcclelland ms mcclelland is entitled to relief from joint_and_several_liability pursuant to sec_6015 b or in the alternative under sec_6015 respondent concedes this issue but petitioner eugene mcclelland mr mcclelland opposes such relief as explained herein we find ms mcclelland is entitled to relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference during the tax years in issue petitioners resided in red wing minnesota ms mcclelland’s general background ms mcclelland was born on date and graduated from high school in date ms mcclelland married mr mcclelland on date in the summer of ms mcclelland was trained as a flight attendant however during and early she worked as a waitress from sometime in until she 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure worked as an electroencephalograph technician at the rochester state hospital in rochester minnesota she subsequently obtained a job with international business machines in its manufacturing department but the record does not indicate how long she held the job from until ms mcclelland taught a part-time physical fitness program at st john’s hospital in red wing minnesota however the majority of ms mcclelland’s time was dedicated to managing petitioners’ home which included growing and canning produce for the mcclelland family and raising their children red wing river towing inc red wing river towing inc red wing was a tugboat towing service corporation red wing elected to be taxed as an s_corporation on date red wing was taxed as an s_corporation for the years in issue with a fiscal tax_year ending on october the schedule_k-1 shareholder’s share of income credits deductions etc attached to red wing’s form_1120s u s income_tax return for an s_corporation for its fiscal tax_year ended date identified mr mcclelland as a percent shareholder and ms mcclelland as a 50-percent_shareholder both mr mcclelland and ms mcclelland were officers of red wing during the years in issue specifically mr mcclelland was its president and ms mcclelland was its secretary during its fiscal tax_year ended date red wing sold a tugboat for dollar_figure million this sale was reported on form_4797 sale of business property attached to its form_1120s for that year red wing also claimed a dollar_figure interest_paid deduction on that return the parties agreed that the dollar_figure interest_paid deduction was improper and red wing did not pay any of the claimed deduction during its fiscal tax_year ended date notices of deficiency and procedural background respondent issued separate notices of deficiency to petitioners on date with regard to their joint federal_income_tax return and on date with regard to their joint federal_income_tax return in their timely joint petitions petitioners asserted that ms mcclelland was entitled to innocent spouse relief under sec_6015 or in the alternative under sec_6015 on date ms mcclelland had mr mcclelland served with a petition for dissolution of marriage in minnesota the term dissolution is synonymous with divorce minn stat ann sec west the record does not reflect that the dissolution of marriage was finalized by the date of trial ms mcclelland retained separate counsel in this case after she served mr mcclelland with a petition for dissolution of marriage after ms mcclelland retained separate counsel she submitted form questionnaire for requesting spouse opinion married taxpayers may make a single return of federal income taxes a joint_return sec_6013 generally sec_6013 provides that taxpayers making a joint_return are jointly and severally liable for the amount of tax_shown_on_the_return or found to be owing however under certain circumstances a spouse who made a joint_return may seek relief under sec_6015 from joint_and_several_liability sec_6015 applies to any liability for tax arising after date and to any liability as is the case here arising before date but remaining unpaid as of that date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 offers three alternatives to a joint filer seeking relief full or partial relief under sec_6015 proportionate relief under sec_6015 and equitable relief under sec_6015 here ms mcclelland seeks relief from joint_and_several_liability under sec_6015 or in the alternative sec_6015 for the tax_deficiency mr mcclelland opposes ms mcclelland’s request for innocent spouse relief before we can address ms mcclelland’s claim for innocent spouse relief we shall discuss whether this court has jurisdiction to hear ms mcclelland’s request and who has the burden_of_proof a jurisdiction the tax_court is a court of limited jurisdiction and has been granted by congress three jurisdictional bases to review a claim for relief from joint_and_several_liability see 85_tc_527 first we have jurisdiction where a taxpayer petitioned this court for redetermination of a deficiency under sec_6213 and claimed innocent spouse relief under sec_6015 as an affirmative defense id pincite see 115_tc_118 114_tc_354 114_tc_276 second under sec_6015 we have jurisdiction to review a taxpayer’s petition a stand alone matter that seeks relief from joint_and_several_liability where the secretary denied the taxpayer’s claim for relief in a notice of final_determination or where the secretary failed to rule within months of the taxpayer’s claim being filed third a taxpayer may request relief from joint_and_several_liability on a joint_return in her petition for review of a lien or levy action sec_6320 sec_6330 king v commissioner supra pincite in this case our jurisdiction to review ms mcclelland’s contention that she is an innocent spouse is conferred by petitioners’ timely joint petitions for redetermination of their deficiencies for and mr mcclelland’s ability to challenge ms mcclelland’s assertion of innocent spouse relief is likewise provided by this case’s status as a deficiency proceeding see corson v commissioner supra pincite b burden_of_proof the taxpayer generally bears the burden_of_proof with certain exceptions rule a 119_tc_306 affd 101_fedappx_34 6th cir 118_tc_106 affd 353_f3d_1181 10th cir baumann v commissioner tcmemo_2005_31 rule presumes that the taxpayer and the commissioner are adversaries see eg 123_tc_213 barnes v commissioner tcmemo_2004_266 here mr mcclelland instead of the commissioner is opposing ms mcclelland’s claim for innocent spouse relief additionally ms mcclelland argues that mr mcclelland’s opposition to her request for innocent spouse relief is a new_matter because he signed the joint petitions in which it was asserted that she was an innocent spouse as an affirmative defense and he did not timely inform ms mcclelland before trial that he intended to oppose her request see rule a we believe that a taxpayer sec_7491 is not applicable here because it is only relevant in deciding whether the burden_of_proof shifts to the respondent seeking innocent spouse relief should generally bear the burden of proving entitlement thereto however as discussed in greater detail infra the burden_of_proof issue does not influence the outcome of this case because our decision is based on the preponderance_of_the_evidence see 394_f3d_1030 8th cir affg tcmemo_2003_212 c ms mcclelland’s claim for innocent spouse relief as previously stated it is agreed that the deficiencies in this case arose from an incorrect interest_paid deduction taken by red wing on its federal_income_tax return for its fiscal tax_year ended date under sec_1366 a shareholder’s pro_rata share of an s corporation’s tax_attributes is included in the shareholder’s tax_year in which the taxable_year of the s_corporation ends in this case petitioners’ joint_return reflected the improper interest_paid deduction because red wing claimed the deduction for its fiscal tax_year ended date although petitioners petitioned this court with respect to respondent’s determinations for their and tax years the parties have stipulated that petitioners did not have a deficiency in tax for sec_6015 a relief-seeking spouse qualifies for innocent spouse relief under sec_6015 if a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election because these requirements are stated in the conjunctive a requesting spouse must satisfy each requirement to be relieved of joint_and_several_liability under sec_6015 alt v commissioner supra pincite it is agreed that ms mcclelland met three of the five requirements sec_6015 b and e thus we shall only address the requirements in sec_6015 and d the treasury regulations under sec_6015 do not apply to the tax_liability in this case because ms mcclelland’s claim for innocent spouse relief was filed before the regulations’ effective date sec_1_6015-9 income_tax regs a sec_6015 know or reason to know a spouse seeking relief under sec_6015 must not have known or had a reason to know at the time of signing a joint_return that there was an understatement_of_tax on the return sec_6015 the general_rule in an omission_of_income case is the relief-seeking spouse knew or had reason to know of an understatement_of_tax if she knew of the transaction that gave rise to the understatement 930_f2d_585 8th cir revg and remanding tcmemo_1990_ jonson v commissioner supra pincite however in deduction cases the court_of_appeals for the eighth circuit has adopted a different standard following 887_f2d_959 9th cir revg an oral opinion of this court erdahl v commissioner supra pincite under this standard a spouse has reason to know if ‘a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted ’ id pincite quoting 872_f2d_1499 11th cir the more the relief-seeking spouse knows about a transaction ‘the more likely it is that she will know or have reason to know that the deduction arising from that transaction may not be valid ’ id pincite n quoting price v commissioner supra pincite n the duty to inquire may arise when the relief-seeking spouse has notice that a particular deduction could result in a substantial_understatement id the failure to inquire may result in the constructive knowledge of the understatement but had the relief-seeking spouse inquired about the underlying transaction and been assured of its legitimacy she need not repeat her inquiry unless the return clearly has red flags id pincite n the factors considered in deciding whether the relief-seeking spouse had a reason to know or a duty to inquire are ‘the spouse’s level of education her involvement in family financial affairs the evasiveness or deceit of the culpable spouse and any unusual or lavish expenditures inconsistent with the family’s ordinary standard of living ’ id pincite quoting 897_f2d_441 9th cir i level of education ms mcclelland graduated from high school in in she was trained as a flight attendant she did not receive any additional formal education ii involvement in family financial affairs ms mcclelland’s involvement in petitioners’ family’s financial affairs was limited having heard the testimony we believe mr mcclelland wrote all checks paying their household bills and petitioners did not have a joint bank account during the years in issue before each time ms mcclelland shopped for groceries mr mcclelland would sign a check with his name and she would fill out the amount_paid with respect to petitioners’ return and red wing’s federal_income_tax return for its fiscal tax_year ended date mr mcclelland kept and provided all financial records and other information to gary kramer mr kramer petitioners’ accountant mr kramer completed petitioners’ joint federal_income_tax returns for the year in issue as well as red wing’s federal_income_tax return for its fiscal tax_year ended date ms mcclelland did not review or sign red wing’s federal_income_tax return for its fiscal tax_year ended date the only place the incorrect interest_deduction appeared ms mcclelland’s limited involvement in red wing’s financial affairs included maintaining records that related to the number of hours its employees worked and signing employee payroll checks ms mcclelland provided this information to mr kramer who used this information to calculate the withholding amounts red wing needed to pay for various purposes mr kramer instructed ms mcclelland to write checks each in a specific amount for red wing’s withholding obligations ms mcclelland wrote checks in the instructed amounts and signed mr mcclelland’s name iii culpable spouse’s evasiveness and deceit mr mcclelland testified that he was responsible for the improper interest_paid deduction which ultimately led to the deficiency in petitioner’s tax_liability even though mr mcclelland knew the claimed interest payment was never going to be made he entered it into red wing’s check registry since mr kramer used that information to complete red wing’s federal_income_tax return this is how the incorrect interest payment in red wing’s check registry was reported on red wing’s tax_return for its fiscal tax_year ended date these circumstances support a conclusion that mr mcclelland was the evasive and deceptive taxpayer in this case this conclusion is further bolstered by ms mcclelland’s credible testimony that mr mcclelland did not want her to have access to financial information mr mcclelland’s control_over red wing’s and petitioners’ financial affairs allowed red wing through mr mcclelland’s actions to report the improper interest_paid deduction on its tax_return mr mcclelland argues that as red wing’s secretary ms mcclelland could be expected to be familiar with the various corporate resolutions and documents submitted into evidence at trial however ms mcclelland’s credible testimony that mr mcclelland never explained to her the numerous documents he requested her to sign nor provided her the opportunity to review these forms convinces us that she was unaware of the details of red wing’s corporate business iv unusual or lavish expenditures inconsistent with the family’s ordinary standard of living in this case a portion of the tax savings caused by the incorrect interest_paid deduction was used to purchase rental property mr mcclelland gave ms mcclelland a portion of the after tax rental income and she deposited it into her personal account with edward jones ms mcclelland testified that the rental income she received was to compensate her for past services she had performed for red wing because mr mcclelland did not allow her to cash her paychecks from red wing and he had disposed of the paychecks issued to her mr mcclelland failed to offer any evidence to the contrary moreover the majority of the funds in ms mcclelland’s personal account were from gifts and an inheritance she received from her father ms mcclelland also testified credibly that her family lived a fairly modest lifestyle and the record contains no evidence that petitioners changed their lifestyle as a result of the incorrect deduction v conclusion taking all the facts and circumstances into consideration we hold that ms mcclelland did not have actual knowledge of the false interest_deduction given this holding we must decide whether a reasonably prudent taxpayer in ms mcclelland’s position had a reason to know that the deduction was false or had a duty to inquire about this deduction ms mcclelland was a shareholder and officer of red wing and she knew that red wing was selling a tugboat but the record does not support a conclusion that she had any reason to know that red wing took an improper interest_paid deduction ms mcclelland’s involvement with red wing’s financial affairs was limited and mr mcclelland provided all of the financial information to mr kramer for tax purposes had ms mcclelland been provided the opportunity to review red wing’s form_1120s for its fiscal tax_year ended date she might have observed the false interest_deduction but she was never provided such opportunity accordingly we hold that ms mcclelland did not have a reason to know that the interest_deduction was false nor did she have a duty to inquire into the interest_paid deduction b sec_6015 inequity we take into account all the facts and circumstances in deciding whether it is inequitable to hold the relief-seeking spouse liable for a deficiency sec_6015 because this requirement is almost identical to the requirement of former sec_6013 cases interpreting that section such as 930_f2d_585 8th cir remain instructive to our analysis butler v commissioner t c pincite the material factors most often cited and considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner t c pincite jonson v commissioner t c pincite normal support is not considered a significant benefit jonson v commissioner supra pincite ms mcclelland benefited from the improper interest_deduction to a certain extent she received rental income from property that was purchased with the proceeds of red wing’s tugboat sale and the amount of tax actually owed on that sale was decreased by the improper interest_paid deduction any negative inference we may have drawn from this fact is partially mitigated by ms mcclelland’s testimony that the rental income was to compensate her for past services she provided to red wing mr mcclelland also asserts that his payment of her medical and credit card bills indicates she significantly benefited from the incorrect deduction the record fails to support a conclusion that ms mcclelland’s medical_expenses and credit card bills were anything other than normal support the record is devoid of credible_evidence indicating the amount of these expenditures more importantly we are convinced that mr mcclelland was responsible for red wing’s claiming an improper interest_paid deduction it is well settled that a purpose of sec_6015 relief is to protect one spouse from the overreaching or dishonesty of the other 826_f2d_470 6th cir affg 86_tc_228 we therefore conclude by a preponderance_of_the_evidence that it would be inequitable to hold ms mcclelland liable for the deficiency d conclusion ms mcclelland is entitled to innocent spouse relief under sec_6015 since the preponderance_of_the_evidence indicates that she satisfied the requirements therein we need not rule on ms mcclelland’s alternative claim for innocent spouse relief under sec_6015 because of our holding that she qualifies for relief under sec_6015 to reflect the foregoing and give effect to the parties’ stipulation of settlement appropriate decisions will be entered
